Citation Nr: 1749829	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-46 610	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) prior to April 28, 2010. 


REPRESENTATION

Appellant represented by:	George Sink, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from January 1976 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2013 the Board remanded the issues of entitlement to service connection for Crohn's disease, an increased rating in excess of 50 percent disabling for PTSD, and entitlement to restoration of a 40 percent disability rating for service-connected traumatic arthritis of the lumbosacral spine, to include the question of propriety of a reduction in a disability rating to 20 percent disabling for the period from March 8, 2012.  

The Veteran testified at a Board videoconference in March 2016 and a transcript thereof is on file.  

A July 2016 Board decision found that a March 2012 rating reduction for service-connected traumatic arthritis from 40 percent to 20 percent was premised upon an inadequate VA examination.  It was also found that in December 2009 the appellant had withdrawn an appeal for a TDIU rating but had filed a new claim for a TDIU rating in January 2011 and following a June 2011 rating decision denying the claim she had filed a notice of disagreement (NOD) in August 2011 but no statement of the case (SOC) had yet been issued.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Additionally, a claim for service connection for Crohn's disease was remanded.  

In 2016 the Board noted that there were pending claims for an increased rating for service-connected right ankle sprain with peroneal tenosynovitis and sural nerve entrapment.  However, in correspondence received in January 2017 from the Veteran and her attorney that claim was withdrawn, as acknowledged by the RO in a May 2017 letter.  

Thereafter, an August 18, 2016 rating decision restored a 40 percent rating for traumatic arthritis of the lumbosacral spine, effective March 8, 2012.  Another rating decision later in August 2016 granted service connection for Crohn's disease which was assigned an initial 30 percent disability rating, and granted service connection for an abdominal scar, which was assigned an initial noncompensable disability rating.  That rating decision also granted basic eligibility to Dependents' Educational Assistance from April 28, 2010 (the date since which the Veteran had had a 100 percent combined disability rating).  

Thereafter, the RO issued an SOC in September 2017 addressing the claim for a TDIU rating prior to 42017 addressing the claim for a TDIU rating prior to April 28, 2010 and a supplemental SOC) (SSOC) later that month addressing entitlement to a rating in excess of 50 percent for PTSD.  


FINDINGS OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.  Specifically, in October correspondence was received from both the Veteran and her attorney in which it was stated that the Veteran desired to withdraw all issues on appeal, as well as all pending claims.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


